MEMORANDUM **
Larisa Grigoryan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
*571We lack jurisdiction to review the BIA’s underlying order dismissing Grigoryan’s appeal from the immigration judge’s decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture because the instant petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc).
In her opening brief, Grigoryan fails to address, and therefore has waived any challenge to, the BIA’s denial of her motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not raised in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.